United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1386
Issued: November 13, 2015

Case Submitted on the Record

DECISION AND ORDER

Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 8, 2015 appellant filed a timely appeal of a March 19, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on January 6, 2015.
FACTUAL HISTORY
On January 28, 2015 appellant, then a 46-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 6, 2015, due to the stress he was under, he
1

5 U.S.C. § 8101 et seq.

could not think clearly because of a conflict with an employee. He indicated that his back, knee,
and foot were numb and that he pushed a gurney of parcels to the back and felt a pain in his right
hip while in the performance of duty. Appellant stopped work on January 6, 2015. A supervisor
with the employing establishment indicated that he did not have any actual knowledge of the
claimed accident.2
In a February 2, 2015 statement, Michael B. Alter, a health and resource management
specialist from the employing establishment, controverted the claim. He indicated that appellant
was working modified duty as a lobby assistant. Mr. Alter provided a copy of the modified job
offer, which was given to appellant on December 22, 2014. He noted that the start date was
December 27, 2014. Mr. Alter related that it was his belief that appellant did not want to work as
he did not start until three days after the reporting date. Furthermore, when he reported,
appellant claimed that he needed a “special chair.” Mr. Alter confirmed that his restrictions were
accommodated. However, appellant claimed that was not enough and the stress of his lobby
position caused him to hurt his hip while pushing a gurney of parcels. Mr. Alter noted that the
employing establishment did not agree that appellant was entitled to receive any benefits for this
claim.
A copy of a February 3, 2015 letter from Mr. Alter to appellant was also provided. In
that letter, Mr. Alter informed appellant that he would be assigned to assist him with his claim
and the return to work process.
By letter dated February 10, 2015, OWCP advised appellant that additional factual and
medical evidence was needed. It noted that the evidence was insufficient to establish that he
actually experienced the incident or employment factor alleged to have caused the injury.
OWCP also explained that a physician’s opinion was crucial to his claim and allotted appellant
30 days within which to submit the requested information. No response was received.
By decision dated March 19, 2015, OWCP denied appellant’s claim. It found that the
claim was denied because the factual component of fact of injury had not been met.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA,4 and that an injury was sustained in the performance of duty.5 These

2

The record reflects that appellant also filed an occupational disease claim (Form CA-2) on January 6, 2015 for a
physical condition and a stress condition. Appellant has filed a separate appeal regarding this claim, Docket No. 151733, which is proceeding to adjudication separately from the present matter.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

2

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established.
Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. An
employee has the burden of establishing the occurrence of an injury at the time, place, and in
the manner alleged by a preponderance of the reliable, probative, and substantial evidence.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that an
employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with surrounding facts and circumstances and his or her
subsequent course of action. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may cast doubt on an employee’s statements
in determining whether he or she has established a prima facie case.8 However, an
employee’s statement alleging that an injury occurred at a given time and in a given manner
is of great probative value and will stand unless refuted by strong or persuasive evidence.9
ANALYSIS
Appellant alleged that on January 6, 2015 his back, knee, and foot were numb and that he
pushed a gurney of parcels to the back of the facility and felt a pain in the right hip in the
performance of duty.
OWCP denied his claim, finding that he did not demonstrate that the specific event
occurred at the time, place, and in the manner described. The initial question presented is
whether appellant has established that the January 6, 2015 employment incident occurred as
alleged. The Board finds that appellant has not established the occurrence of the alleged
January 6, 2015 employment incident.
In this case, the employing establishment controverted the claim and provided a
February 2, 2015 statement from Mr. Alter. Mr. Alter indicated that appellant was working a
modified-duty position as a lobby assistant. He explained that the modified job offer was
provided to appellant on December 22, 2014. However, appellant did not start until
December 27, 2014. Mr. Alter explained that it was the employing establishment’s belief that
appellant did not want to work as he did not start until three days after the reporting date. He
indicated that appellant requested a “special chair” and confirmed that his restrictions were
6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

Charles B. Ward, 38 ECAB 667 (1987).

8

Merton J. Sills, 39 ECAB 572, 575 (1988).

9

Thelma S. Buffington, 34 ECAB 104 (1982).

3

accommodated. Mr. Alter advised that appellant claimed that was not enough and the stress of
his lobby position caused him to hurt his hip while pushing a gurney of parcels. He advised that
the employing establishment did not agree that appellant was entitled to receive any benefits.
By letter dated February 10, 2015, OWCP advised appellant that additional factual and
medical evidence was needed and allotted him 30 days within which to submit the requested
information. However, no response was received. As appellant did not provide further details,
he has not established that a specific traumatic incident occurred at the time, place, and in the
manner alleged. As appellant has not established that the claimed incident occurred as alleged, it
is not necessary to consider the medical evidence with respect to causal relationship.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on January 6, 2015.

10

S.P., 59 ECAB 184 (2007) (where a claimant did not establish an employment incident alleged to have caused
his or her injury, it was not necessary to consider any medical evidence).

4

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

